946 F.2d 886
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank PERRY, Janet Perry, Plaintiffs-Appellants,v.Joseph J. WARD, Defendant-Appellee.
No. 90-1857.
United States Court of Appeals, Fourth Circuit.
Argued June 6, 1991.Decided Oct. 3, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   James C. Cacheris, District Judge.  (CA-90-312-A)
Argued:  Philip Louis Chabot, Jr., Washington, D.C., for appellants.
J. Casey Forrester, Economou and Forrester, Alexandria, Va., for appellee.
On Brief:  Stewart C. Economou, Economou and Forrester, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
On April 5, 1989, Joseph J. Ward signed a contract to purchase a house from Frank and Janet Perry, contingent on his obtaining financing.   He returned the contract with a $15,000 deposit.   When, because of a complex set of circumstances, he was unable to obtain financing, he refused to go to settlement and demanded a return of the deposit.   The Perrys refused and sold the house to third parties, taking a significant loss.   The Perrys filed suit against Ward for damages sustained by an alleged breach of contract, and Ward filed a counterclaim to obtain a return of the deposit.   The district court, ruling on cross motions for summary judgment, found in favor of Ward, awarding him the return of his deposit, and the Perrys appealed.


2
We have carefully reviewed the record, the arguments made by the parties, and the opinion of the district court.   Finding no reversible error in the judgment entered, we affirm on the reasons given by the district court in its oral opinion.   Perry v. Ward, No. 90-312-A (E.D.Va. Sept. 14, 1990).   J.A. 57-67.


3
AFFIRMED.